TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00474-CV


Pantera Energy Company, Appellant

v.

Railroad Commission of Texas and ConocoPhillips Company, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN103473, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	On October 7, 2002, acting on a joint motion, this Court abated the appeal until
January 17, 2003.  On January 10, the parties filed a second joint motion to abate, asking for 120
days during which they intend to file a motion to consolidate this cause with two other related causes
that recently became ripe for appeal.  We grant the parties' joint motion and abate the appeal for 120
days, until May 30, 2003.  The parties are ordered to file a motion to consolidate or a further motion
to abate no later than May 30, 2003.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   January 30, 2003